 


109 HR 1427 IH: To amend title 31, United States Code, to eliminate the 10-year limitation on the collection of nontax debt.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1427 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Platts introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 31, United States Code, to eliminate the 10-year limitation on the collection of nontax debt. 
 
 
1.Elimination of 10-year limitation on collection of nontax debt by administrative offset Section 3716(e) of title 31, United States Code, is amended to read as follows:  
 
(e)This section— 
 (1) applies to a claim under this subchapter regardless of the period it has been outstanding; and   
 (2) does not apply when a statute explicitly prohibits using administrative offset or setoff to collect the claim or type of claim involved. . 
 
